DETAILED ACTION
This is the first action on the merits for application 17/365,220 filed on 07/01/2021.  Claims 1-30 are pending.
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2021, 07/02/2021(1)-(4) have been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with  Theodore W Olds III on May 6, 2022.

The application has been amended as follows: 
Specification: ¶ [0044], line 2 recites:  “mounts 53” has been amended as -- mounts 54--.  
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: A method of assembly for a gas turbine engine; specifically, the steps of:“ inserting intermediate gears through the central opening of the carrier and into a central gear pocket; moving each of the intermediate gears radially outward from the central gear pocket into a respective one of the intermediate gear pockets relative to an axis of the carrier, and then through a respective one of the apertures; inserting a plurality of baffles into the carrier in a space between the walls subsequent to the moving step” and in combination with the remaining steps recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
o	Sheridan (US 6223616) discloses final product of epicyclic gear train (abstract) including : positioning a carrier (17, Fig.2) including spaced apart side walls (32,33: Fig.1) and circumferentially spaced mounts (44) interconnecting the side walls, baffle (inner portion of 44); lubrication passage 49, intermediate gears 54, carrier is unitary structure with side walls and the mounts unitary with one another (as shown in Fig.1). Note that: the baffles 68 from application is different than the baffles that examiner’s interpretation.  Sheridan does not disclose the steps of “inserting intermediate gears through the central opening of the carrier and into a central gear pocket; moving each of the intermediate gears radially outward from the central gear pocket into a respective one of the intermediate gear pockets relative to an axis of the carrier, and then through a respective one of the apertures; inserting a plurality of baffles into the carrier in a space between the walls subsequent to the moving step” and the remaining steps of claim 1. The steps of assembly epicyclic gear train can be varies; therefore, it is not obvious to one of ordinary skills in the art to add steps in the assembly of Sheridan.  
o	Turra (US 5391125 cited from IDS) discloses epicyclic gear train (Fig.3), having carrier (6), mount 19, intermediate gears 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LILLIAN T NGUYEN/Examiner, Art Unit 3659